EXHIBIT 99.2 Consolidated Financial Statements December 31, 2011 and 2010 Management’s Report Management is responsible for the preparation of the consolidated financial statements and the consistent presentation of all other financial information that is publicly disclosed.The consolidated financial statements have been prepared in accordance with the accounting policies detailed in the notes to the consolidated financial statements and in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and include estimates and assumptions based on management’s best judgement. Management maintains a system of internal controls to provide reasonable assurance that assets are safeguarded and that relevant and reliable financial information is produced in a timely manner.Independent auditors appointed by the shareholders have examined the consolidated financial statements.Their report is presented on the next page.The Audit Committee, consisting of independent members of the Board of Directors, have reviewed the consolidated financial statements with management and the independent auditors.The Board of Directors has approved the consolidated financial statements on the recommendation of the Audit Committee. (signed) Brian H.Dau (signed) M. Darlene Wong Brian H. Dau M. Darlene Wong President & Chief Executive Officer Vice President, Finance, Chief Financial Officer & Secretary March 16, 2012 1 2 Independent Auditors’ Report To the Shareholders of Anderson Energy Ltd. We have audited the accompanying consolidated financial statements of Anderson Energy Ltd., which comprise the consolidated statements of financial position as at December 31, 2011, December 31, 2010 and January 1, 2010, the consolidated statements of operations and comprehensive loss, changes in shareholders’ equity and cash flows for the years ended December 31, 2011 and 2010, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Anderson Energy Ltd. as at December 31, 2011, December 31, 2010 and January 1, 2010, and its consolidated financial performance and its consolidated cash flows for the years ended December 31, 2011 and 2010 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. (signed) KPMG LLP Chartered Accountants Calgary, Canada March 16, 2012 ANDERSON ENERGY 2 ANDERSON ENERGY LTD. Consolidated Statements of Financial Position (Stated in thousands of dollars) December 31, December 31, January 1, (note 23) (note 23) ASSETS Current assets: Cash and cash equivalents $
